Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10, 12-13 and 15 are allowed.
It is noted that in claims 2 and 4, the amended claims recite “SEQ ID NOs: 3-,” which is understood to be “SEQ ID Nos: 3,”, where the dash indicates cancellation of a space between the number 3 and the comma.
The claims are free of the prior art given that the prior art does not teach or suggest a method for increasing crop yield by transforming a plant with a DNA construct comprising a sequence encoding a glutaredoxin protein having at least 80% sequence identity with SEQ ID NO: 3 operably linked to a heterologous bundle sheath cell-preferred promoter having a sequence comprising SEQ ID NO: 10, said DNA construct or a plant and seed transformed with said sequence.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662